motion filed in petitioner's criminal case.   See NRS 34.370 (setting forth
                 the requirements for a petition for a writ of habeas corpus); Sheriff v.
                 Hatch, 100 Nev. 664, 665-66, 691 P.2d 449, 450 (1984) (explaining that a
                 petition for habeas corpus is a collateral attack, which is litigated through
                 an independent action.) Thus, we conclude that this court's intervention
                 by way of extraordinary relief is not warranted, and we deny the petition.
                 See NRAP 21(b)(1); Smith, 107 Nev. at 677, 818 P.2d at 851.
                             It is so ORDERED.


                                                                                        , C.J.



                                                                                           J.



                                                                                           J.
                                                           Saitta


                 cc: Hon. Scott N. Freeman, District Judge
                      Keith Shannon Hoover
                      Attorney General/Carson City
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e